Name: Council Regulation (EEC) No 1010/80 of 21 April 1980 on the supply of sugar to UNRWA as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 4 . 80 Official Journal of the European Communities No L 108 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1010/80 of 21 April 1980 on the supply of sugar to UNRWA as food aid tion (EEC) No 3330/74 of 19 December 1974 on the common organization of the market in sugar (3 ), as last amended by Regulation (EEC) No 1396/78 (4 ), HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 235 thereof, Having regard to the proposal from the Commis ­ sion ( J ), Having regard to the opinion of the European Parlia ­ ment (2 ), Whereas the United Nations Relief and Works Agency for Palestine Refugees (UNRWA) has asked the Community to provide food aid in the form of white sugar ; Whereas the white sugar required should be obtained on the Community market ; Whereas, in view of the need to ensure regular supplies, it must, however, be possible to purchase white sugar on the world market if need be ; Whereas to enable this aid to be used effectively the Community should bear the cost not only of the sugar but also of transport to the port of unloading and final destination , plus the cost of distribution ; Whereas Article 43 does not provide sufficient enabling powers ; Whereas supplies should be obtained at the best price ; whereas a tendering procedure should be arranged for that purpose ; whereas it may neverthe ­ less prove necessary in exceptional cases to use other procedures in order to save time ; Whereas detailed rules for the implementation of this Regulation should be adopted in accordance with the procedure laid down in Article 36 of Council Regula Article 1 1 . The following quantities of white sugar produced and in free circulation in the Community shall be made available to UNRWA as food aid :  6 086 tonnes in respect of the sugar marketing year 1978 /79 ,  6 086 tonnes in respect of the sugar marketing year 1979 /80 . 2 . Should the said white sugar not be available on the Community market on normal terms, it may be purchased on the world market . 3 . The sugar shall be delivered to the port of unloading following a tendering procedure . In excep ­ tional circumstances other procedures may be used . 4 . The tendering conditions and other arrange ­ ments for the implementation of this Article shall be adopted in accordance with the procedure laid down in Article 36 of Regulation (EEC) No 3330/74. Article 2 For the purposes of Article 1 , the Community shall bear :  the cost of the sugar delivered to the port of unloading ,  the cost of transport to destination and distribu ­ tion . ( i ) OJ No C 30 , 7 . 2 . 1980 , p . 10 . 2 OJ No C 59 , 10 . 3 . 1980 , p . 70 . (3 ) OJ No L 359, 31 . 12 . 1974, p. 1 . (4 ) OJ No L 170, 27 . 6 . 1978 , p. 1 . No L 108/2 Official Journal of the European Communities 26. 4 . 80 Article 3 The Commission shall make a lump-sum contribu ­ tion to UNRWA to meet the expenditure referred to in the second indent of Article 2. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 21 April 1980 . For the Council The President F. PANDOLFI